NOTICE OF ALLOWABILITY 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Tao et al. (US Pat. 10,078,795) is considered the closest prior art of record. Tao, from the same field of endeavor, shows a calorie expenditure estimation system utilizing a camera (110) configured to capture an exercising person, identify one or more exercises including number of repetitions performed (col. 2, lines 28-31: “In particular a novel approach is described for quantifying the movement of the individual during various physical activities using image information. In this manner, effort, intensity, repetition count, duration, energy expenditure, and other parameters associated with the activity can be determined without need for direct contact with the individual.”). However, Tao et al. does not show a platform comprising a weight sensor or estimating a caloric expenditure based on the number of repetitions performed, a weight of the person, and a weight used when performing the exercise. For at least this reason, claims 1, 10 and 19 and all claims depending therefrom are considered allowable over the prior art of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784